     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 1 of 45 Page ID #:871



 1     CHONG ROH (SBN 242437)
       croh@yleelaw.com
 2     JAKE Y. JUNG (SBN 297686)
       jakejung@yleelaw.com
 3     LAW OFFICES OF YOHAN LEE, A.P.C.
       5681 Beach Boulevard, Suite 200
 4     Buena Park, California 90621
       Telephone: (714) 523-2700
 5     Facsimile: (714) 523-7100
 6
       Attorneys for Plaintiffs JI CHANG SON and
 7     Plaintiff K.M.S., a minor by and through his
       Guardian ad Litem YUN SOO OH
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
       JI CHANG SON, GHODRAT                         )   Case No.: 8:16-cv-02282-JVS-KES
13     KHANSARI, MADHUSUDHANA                        )
       SHASTRULA, ALI JARRAHI,                       )   Judge Assigned: Hon. James V. Selna
14     MICHAEL TOMKO, KENNETH                        )   Complaint filed: December 30, 2016
       HELMAN, and BRIDGETTE                         )
15     WALDEMAR, individually and on behalf )
       of all others similarly situated, and K.M.S., )   THIRD AMENDED COMPLAINT OF
16     a minor by and through his Guardian ad )          PLAINTIFFS JI CHANG SON AND
       Litem YUN SOO OH,                             )   PLAINTIFF K.M.S., A MINOR BY
17                                                   )   AND THROUGH HIS GUARDIAN AD
                     Plaintiffs,                     )   LITEM YUN SOO OH
18                                                   )
              v.                                     )
19                                                   )     1. Violation of the California Consumer
       TESLA, INC.,                                  )
20                                                   )        Legal Remedies Act, Cal. Civ, Code
                     Defendant.                      )        § 1750, et seq.
21                                                   )     2. Violation of California Unfair
                                                     )        Competition Law, Cal. Bus. & Prof.
22                                                   )        Code § 17200, et seq.
                                                     )     3. Violation of California False
23                                                   )        Advertising Law, Cal. Bus. & Prof.
                                                     )        Code § 17500, et seq.
24                                                   )     4. Breach of the Implied Warranty of
                                                     )        Merchantability, Cal. Com. Code
25                                                   )        § 2314
                                                     )     5. Breach of Written Warranty under the
26                                                   )        Magnuson-Moss Warranty Act, 15
                                                     )        U.S.C. § 2301, et seq.
27                                                   )     6. Strict Product Liability
                                                     )     7. Negligence
28                                                   )     8. Strict Product Liability (Failure to
                                                     )        Warn)
                                                    1__
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 2 of 45 Page ID #:872



 1                                            )     9. Slander Per Se
                                              )     10.Defamation
 2                                            )
                                              )
 3                                            )        DEMAND FOR JURY TRIAL
                                              )
 4                                            )
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2__
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 3 of 45 Page ID #:873



 1                                               TABLE OF CONTENTS
 2                                                                                                                           Page
 3     I     THE PARTIES .......................................................................................................... 2
 4     II    JURISDICTION AND VENUE ................................................................................ 2
 5     IV    FACTUAL BACKGROUND.................................................................................... 3
 6           A.       Tesla’s Development of the Model X Vehicles .............................................. 3
 7           B.       Tesla’s Markets the Safety of the Model X .................................................... 4
 8           C.       Tesla Is on Notice of SUA Complaints Involving its Model X Vehicles ....... 6
 9                    1.       Model X Reports of Sudden Unintended Acceleration to NHTSA...... 7
10                             a.       Reports of SuddenUnintended Acceleration are 71 Times
11                                      Higher Than Historical Rates for Other Vehicles .................... 17
12           D.       Plaintiff Ji Chang Son’s and Plaintiff Kyung Min Son’s SUA Event .......... 18
13           K.       Defects in the Model X ................................................................................. 19
14           L.       Tesla’s Defamatory Statements Against Plaintiff Son .................................. 20
15     VI    CAUSES OF ACTION ............................................................................................ 22
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    i
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 4 of 45 Page ID #:874



 1                                           TABLE OF CONTENTS (cont.)
 2                                                                                                                           Page
 3              FIRST CAUSE OF ACTION: VIOLATIONS OF CALIFORNIA’S CONSUMER
 4                       LEGAL REMEDIES ACT ............................................................................ 22
 5              SECOND CAUSE OF ACTION: VIOLATIONS OF THE CALIFORNIA
 6                       UNFAIR COMPETITION LAW .................................................................. 25
 7              THIRD CAUSE OF ACTION: VIOLATION OF CALIFORNIA FALSE
 8                       ADVERTISING LAW .................................................................................. 26
 9              FOURTH CAUSE OF ACTION: BREACH OF IMPLIED WARRANTY .......... 28
10              FIFTH CAUSE OF ACTION: BREACH OF WRITTEN WARRANTY UNDER
11                       THE MAGNUSON-MOSS WARRANTY ACT ......................................... 29
12              SIXTH CAUSE OF ACTION: STRICT PRODUCT LIABILITY ....................... 31
13              SEVENTH CAUSE OF ACTION: NEGLIGENCE .............................................. 32
14              EIGHTH CAUSE OF ACTION: FAILURE TO WARN ...................................... 33
15              NINTH CAUSE OF ACTION: SLANDER PER SE ............................................. 34
16              TENTH CAUSE OF ACTION: DEFAMATION .................................................. 36
17
18     PRAYER FOR RELIEF .................................................................................................... 39
19     JURY DEMAND ............................................................................................................... 41
20
21
22
23
24
25
26
27
28

                                                                     ii
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 5 of 45 Page ID #:875



 1     Plaintiffs Ji Chang Son and K.M.S., a minor by and through his Guardian ad Litem Yun
 2     Soo Oh, herein allege as follows:
 3                                                   I
 4                                            THE PARTIES
 5           1.      Plaintiff Ji Chang Son and his son, Plaintiff K.M.S., are citizens of the
 6     Republic of South Korea, who at all times relevant herein were residing in Orange
 7     County, California. On or about August 5, 2016, Plaintiff Ji Chang Son and his wife,
 8     Yun Soo Oh, purchased a 2016 Model X from the Tesla Gallery located in Costa Mesa,
 9     California.
10           2.      Prior to, and at the time of, the purchase of his 2016 Tesla Model X, Plaintiff
11     Son was informed by Tesla sales personnel of the various safety features with which the
12     Model X was equipped, including Forward Collision Alert and Emergency Automatic
13     Braking. It was explained to Plaintiff Son that Automatic Emergency Braking was
14     intended to prevent accidents from happening in the first place and that the collision
15     avoidance features were designed to increase the safety of Model X.
16           3.      Plaintiff Ji Chang Son was the driver of the Model X when the vehicle
17     experienced uncommanded full power acceleration while he was pulling into the garage
18     of his home in Orange County, California, on September 10, 2016, causing the vehicle to
19     crash through the interior wall of the garage of his home and come to rest in Plaintiff’s
20     living room, injuring Plaintiff Ji Chang Son and his son, Plaintiff K.M.S., who was a
21     front seat passenger in the vehicle.
22           4.      Defendant Tesla, Inc., is a Delaware corporation with its headquarters
23     located at 3500 Deer Creek Road, Palo Alto, California 94304.
24                                                    II

25                                    JURISDICTION AND VENUE
26           5.      This Court has subject matter jurisdiction over this matter for Plaintiffs’
27     claims under the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq.
28

                                                     2
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 6 of 45 Page ID #:876



 1           6.     This Court has jurisdiction under 28 U.S.C. § 1332 as the controversy
 2     exceeds the sum of $74,000, exclusive of interests and costs and is between Plaintiffs
 3     who reside in Orange County, California and Defendant Tesla, a Delaware corporation.
 4           7.     This Court has personal jurisdiction over Defendant Tesla because its
 5     corporate headquarters and primary manufacturing facility are located in California, it
 6     conducts substantial business in the District, and because a substantial part of the acts and
 7     omissions complained of occurred in the District.
 8           8.     Venue is proper in the Central District of California pursuant to 28 U.S.C.
 9     § 1391(a) and (b) because a substantial part of the events, acts and omissions giving rise
10     to these claims occurred in the Central District of California.
11                                                  III
12                                   FACTUAL BACKGROUND
13     A.    Tesla’s Development of the Model X Vehicles
14           9.     Defendant Tesla, Inc. (“Tesla”) designs, develops, manufactures, and sells
15     electric vehicles and electric vehicle powertrain components. The company also provides
16     services for the development and sale of electric powertrain systems and components, to
17     other automotive manufacturers. It markets and sells its vehicles through Tesla stores, as
18     well as via the Internet. As of October 2016, the company operated a network of 99
19     Tesla Stores and Galleries in the United States, of which 28 are located within California.
20     Tesla was founded in July 2003 and is headquartered in Palo Alto, California. Tesla
21     claims to use proprietary technology and state-of-the-art manufacturing processes to
22     create one of the safest vehicles on the road today.
23           10.    On February 9, 2012, Tesla announced the development of a full-sized, all
24     electric, luxury crossover SUV called the Model X. At that time, Tesla announced that
25     “Tesla Model X Performance version will accelerate from 0 to 60 miles per hour in 4.4
26     seconds [making the] Model X faster than many sports cars, including the Porsche 911
27     Carrera.”
28

                                                     3
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 7 of 45 Page ID #:877



 1           11.    By the time Tesla began deliveries of the Model X to North American
 2     consumers, it had increased the power and performance of the Model X beyond Tesla’s
 3     own projections. At the time of its introduction, Tesla offered the Model X in two
 4     performance packages: 1) P90D that can accelerate from 0 to 60 m.p.h. in 3.8 seconds;
 5     and 2) the Ludicrous P90D that can accelerate from 0 to 60 m.p.h. in 3.2 seconds. The
 6     Model X has a top speed of 155 m.p.h.
 7           12.    Tesla now offers the Model with a 100 kWh battery that can accelerate the
 8     Model X “from zero to 60 miles per hour in as quick as 2.9 seconds.”
 9     B.    Tesla Markets the Safety of the Model X
10           13.    Tesla marketed the Model X as being “designed to be the safest car on the
11     road,” with every Model X coming “standard with automatic emergency braking and side
12     collision avoidance to prevent accidents from happening in the first place.”
13           14.    Every Model X is equipped with “a forward-looking camera, radar, and 360
14     degree sonar sensors to enable advanced autopilot features.”
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    4
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 8 of 45 Page ID #:878



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22           15.   Tesla also promoted its “over-the-air software updates” allowing Tesla to
23     “regularly improve the sophistication of these features, enabling increasingly capable
24     safety and convenience features.”
25           16.   Tesla equips the Model X with a pair of safety features called “Forward
26     Collision Warning” and “Automatic Emergency Braking.” As described in the Model X
27     Owner’s Manual:
28                 [T]he following collision avoidance features are designed to
                   increase the safety of you and your passengers:
                                                   5
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
     Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 9 of 45 Page ID #:879



 1
                    •      Forward Collision Warning provides visual and audible
 2                         warnings in situations where there is a high risk of a
                           frontal collision . . . .
 3
                    •      Automatic Emergency Braking automatically applies
 4                         braking to reduce the impact of a frontal collision . . . .
 5                  The forward looking camera and the radar sensor are designed
                    to determine the distance from any object (vehicle, motorcycle,
 6                  bicycle, or pedestrian) traveling in front of Model X. When a
                    frontal collision is considered unavoidable, Automatic
 7                  Emergency Braking is designed to automatically apply the
                    brakes to reduce the severity of the impact.
 8
                    When Automatic Emergency Braking applies the brakes, the
 9                  instrument panel displays a visual warning and you'll hear a
                    chime. You may also notice abrupt downward movement of
10                  the brake pedal. The brake lights turn on to alert other road
                    users that you are slowing down.
11
                    ...
12
                    Automatic Emergency Braking operates only when driving
13                  between 5 mph (8 km/h) and 85 mph (140 km/h).
14                  Automatic Emergency Braking does not apply the brakes, or
                    stops applying the brakes, in situations where you are taking
15                  action to avoid a potential collision. For example:
16                         • You turn the steering wheel sharply.
                           • You press the accelerator pedal.
17                         • You press and release the brake pedal.
                           • A vehicle, motorcycle, bicycle, or pedestrian, is no
18                           longer detected ahead.
19           17.    With these and other features, Tesla touts the Model X as being “the safest,
20     fastest and most capable sport utility vehicle in history.”
21     C.    Tesla Is on Notice of SUA Complaints Involving its Model X Vehicles
22           18.    NHTSA maintains an online complaint database where consumers can file
23     complaints regarding issues they are experiencing with their vehicle. Complaints can be
24     entered into the system via the internet, through a toll-free Safety Auto Hotline, by
25     submitting a written vehicle owner questionnaire (“VOQ”) or by mailing a letter. The
26     NHTSA consumer complaints database is considered one of NHTSA’s most important
27     sources of field data and is monitored by all major automobile manufacturers, including
28     Tesla, for the purpose of ascertaining field data about the performance of their vehicles.

                                                      6
       THIRD AMENDED COMPLAINT
       Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 10 of 45 Page ID #:880



 1         1.     Model X Reports of Sudden Unintended Acceleration to NHTSA
 2         19.    On June 7, 2016, less than six months into the full scale distribution of the
 3   Model X, the first complaint of sudden unintended acceleration was registered in
 4   NHTSA’s complaint database. This would be the first of seven separate complaints that
 5   would be entered in the NHTSA complaint database in just the next four months.
 6         20.    The following information was entered into the NHTSA complaint database,
 7   and therefore, was available to Tesla, in connection with these seven complaints:
 8
 9      June 7, 2016 NHTSA ID NUMBER: 10873117

10      Components: STRUCTURE, VEHICLE SPEED CONTROL, AIR BAGS

11      NHTSA ID Number: 10873117

12      Incident Date June 4, 2016

13      Consumer Location ANAHEIM, CA

14      Vehicle Identification Number 5YJXCAE46GF****

15      Summary of Complaint

16      CRASH Yes

17      FIRE No

18      INJURIES 1

19      DEATHS 0
20      OUR 5 DAY OLD TESLA X WHILE ENTERING A PARKING STALL SUDDENLY AND
        UNEXPECTEDLY ACCELERATED AT HIGH SPEED ON ITS OWN CLIMBING OVER
21      GRASS AND AND CRASHED INTO A BUILDING.
22      THE AIRBAGS DEPLOYED AND MY WIFE'S ARMS HAVE BURN MARKS AS A
        CONSEQUENCE.
23
        1 Associated Product
24
        Vehicle
25
26   MAKE                            MODEL                            YEAR
27
28

                                                  7
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 11 of 45 Page ID #:881



 1
     MAKE                             MODEL                  YEAR
 2
 3
     TESLA                            MODEL X                2016
 4
 5
 6
        August 4, 2016 NHTSA ID NUMBER: 10893066
 7
        Components: VEHICLE SPEED CONTROL, AIR BAGS
 8
        NHTSA ID Number: 10893066
 9
        Incident Date July 28, 2016
10
        Consumer Location DANBURY, CT
11
        Vehicle Identification Number 5YJXCAE29GF****
12
        Summary of Complaint
13
        CRASH Yes
14
        FIRE No
15
        INJURIES 0
16
        DEATHS 0
17
        TL* THE CONTACT OWNS A 2016 TESLA MODEL X. WHILE ATTEMPTING TO PARK,
18      THE VEHICLE INDEPENDENTLY ACCELERATED WITHOUT WARNING AND CRASHED
        INTO A WOOD FENCE. THE AIR BAGS FAILED TO DEPLOY. THERE WERE NO
19      INJURIES. A POLICE REPORT WAS FILED. THE VEHICLE WAS NOT DIAGNOSED OR
        REPAIRED. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
20      APPROXIMATE FAILURE MILEAGE WAS 49.
21      1 Associated Product
22      Vehicle
23
     MAKE                             MODEL                  YEAR
24
25
     TESLA                            MODEL X                2016
26
27
28
        August 24, 2016 NHTSA ID NUMBER: 10898260
                                                8
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 12 of 45 Page ID #:882



 1      Components: STRUCTURE, VEHICLE SPEED CONTROL, FUEL/PROPULSION
        SYSTEM
 2
        NHTSA ID Number: 10898260
 3
        Incident Date July 8, 2016
 4
        Consumer Location ORMOND BEACH, FL
 5
        Vehicle Identification Number 5YJXCBE21GF****
 6
        Summary of Complaint
 7
        CRASH Yes
 8
        FIRE No
 9
        INJURIES 0
10
        DEATHS 0
11
        ON JULY 8TH 2016, AT 9:37 A.M., WHILE SLOWLY PULLING INTO A PARKING SPACE
12      AT CREEKWOOD DOG PARK IN BRADENTON FLORIDA, MY TESLA MODEL X
        SUDDENLY ACCELERATED UNDER ITS OWN VOLITION, DROVE OVER A PARKING
13      STOP, OVER A FIVE INCH CURB, AND THEN HIT AND KNOCKED OVER A CONCRETE
        LIGHT POLE. ALL THIS HAPPENED IN A DISTANCE OF LESS THAN TWENTY FEET.
14      TESLA WAS NOTIFIED IMMEDIATELY AND THE CAR WAS TAKEN TO DIMMITT
        COLLISION CENTER IN CLEARWATER, FLORIDA. THE SERVICE MANAGER AT TESLA
15      OF TAMPA, TOLD ME VERBALLY THE LOG FROM THE EDR SAYS THE CAR WAS
        TRAVELING AT 6 MPH, THEN THE ACCELERATOR WAS ADVANCED TO OVER 50%
16      AND THEN TO 87%. THE CAR ACCELERATED TO 20 MPH AND ABRUPTLY STOPPED. I
        DENIED THIS SCENARIO AND ASKED FOR A SUPERVISOR. TESLA’S SOUTHEAST
17      REGIONAL MANAGER MET US AT THE BODY SHOP. HE HANDED ME A LETTER THAT
        HAD DIFFERENT EDR RESULTS-VEHICLE SPEED WAS 7 MPH, PEDAL POSITION WENT
18      FROM 3.2% TO 15.6% TO 100% AND CAR WENT TO 14 MPH. THE FIRST REPAIR
        ESTIMATE SHOWED ACTUAL MILEAGE AS 205 AND A SUBSEQUENT REPAIR
19      ESTIMATE SHOWS THE ACTUAL MILEAGE AS 1425. THESE FIGURES ARE
        INACCURATE SINCE I HAD LOOKED AT THE ODOMETER SEVERAL DAYS BEFORE
20      THE ACCIDENT AND THE MILEAGE WAS OVER 1800. I INFORMED TESLA THAT I AM
        POSITIVE BEYOND A SHADOW OF DOUBT THAT THE CAR’S ELECTRONIC THROTTLE
21      COMPUTER WAS RESPONSIBLE FOR THE ACCIDENT WHICH THEY DENY. THIS
        APPEARS TO BE THE INDUSTRY STANDARD SINCE EXPERTS WILL TESTIFY THAT
22      ALTHOUGH A CAR IS RESPONSIBLE FOR UNINTENDED ACCELERATION THERE WILL
        BE NO TRACEABLE EVIDENCE OF THAT RESPONSIBILITY AND THEREFORE THE
23      MANUFACTURER HAS PLAUSIBLE DENIABILITY. TESLAS ARE UNDERGOING
        UNINTENDED ACCELERATION AT A RATE MORE FREQUENT THAN 1/5,000 VEHICLES
24      MANUFACTURED. THIS IS WAY MORE FREQUENT THAN THE INDUSTRY STANDARD.
        GENERAL MOTORS HAS AN EXTREMELY GOOD RATE OF 1/123,000 VEHICLES.
25
        1 Associated Product
26
        Vehicle
27
28   MAKE                            MODEL                   YEAR

                                               9
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 13 of 45 Page ID #:883



 1
     MAKE                            MODEL                   YEAR
 2
 3
     TESLA                           MODEL X                 2016
 4
 5
 6
        September 19, 2016 NHTSA ID NUMBER: 10908051
 7
        Components: VEHICLE SPEED CONTROL, UNKNOWN OR OTHER
 8
        NHTSA ID Number: 10908051
 9
        Incident Date May 23, 2016
10
        Consumer Location BOSTON, MA
11
        Vehicle Identification Number 5YJXCAE24GF****
12
        Summary of Complaint
13
        CRASH Yes
14
        FIRE No
15
        INJURIES 0
16
        DEATHS 0
17
        WHILE TURNING LEFT TO ENTER A VERY NARROW GARAGE ENTRANCE I NEEDED
18      TO DETERMINE WHETHER OR NOT I HAD TO STRAIGHTEN OUT BEFORE PULLING IN
        OR IF MY LEFT TURN WAS TIGHT ENOUGH TO PULL IN WITHOUT REVERSING TO
19      STRAIGHTEN OUT. I SAW THAT I WAS IN THE POSITION THAT I COULD CONTINUE
        INTO THE GARAGE AND LIGHTLY PRESSED THE ACCELERATOR TO FINISH MY
20      TURN INTO THE GARAGE.
21      IT WAS AT THIS POINT THAT THE CAR ACCELERATED WITH EXTREME FORCE AND
        WITHIN A SECOND SLAMMED INTO A LARGE CONCRETE POLE THAT WAS JUST
22      INSIDE THE GARAGE TO THE LEFT.
23      I NEVER FELT THE CAR SLOW IN THAT MOMENT, ONLY SPEED UP AND I BELIEVE
        THE CAR SLAMMED INTO THE POLE WHILE ACCELERATING AND WOULD HAVE
24      CONTINUED TO ACCELERATE IF NOT FOR THE LARGE POLE.
25      I DID NOT HAVE EITHER FOOT DEPRESSED ON EITHER PEDAL AT THE MOMENT OF
        COLLISION. THE AIR BAGS DID NOT DEPLOY, BUT THERE WAS VERY SEVERE
26      DAMAGE TO THE FRONT END OF THE CAR THAT WILL BE AT LEAST $25K.
27      I WAS NOT ON THE PHONE OR DISTRACTED IN ANY WAY. I WAS DRIVING
        CAREFULLY AND PAYING FULL ATTENTION. THIS IS NOT A CASE OF MISTAKEN
28      PEDAL BECAUSE I WAS INTENDING TO ACCELERATE.

                                               10
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 14 of 45 Page ID #:884



 1      AT FIRST TESLA TOLD US OVER THE PHONE THAT THEIR LOGS SHOW THAT THE
        DRIVER PRESSED THE PEDAL 100% AND THEN TAPPED THE BRAKE BEFORE IMPACT.
 2      THIS EXPLANATION SOUNDED PHYSICALLY IMPOSSIBLE BECAUSE THE DISTANCE
        COVERED WAS LESS THAN 3 CAR LENGTHS. A MONTH LATER TESLA SENT A
 3      LETTER STATING THE DRIVER PRESSED THE ACCELERATOR 100% UNTIL THE
        VEHICLE SENSED A CRASH. TESLA DID NOT RESPOND TO OUR QUERY ABOUT WHY
 4      THEIR LOG STORY HAD CHANGED. TESLA ALSO REFUSED TO PROVIDE DATA
        ABOUT ACCELERATOR/BRAKE PERCENTAGE AND CAR SPEED FOR THE CAR
 5      EARLIER IN THE DAY. IF A DRIVER IS PRESSING THE PEDAL 100% IT IS A VERY
        DELIBERATE ACTION.
 6
        THIS IS A FAILURE OF THE ACCELERATOR AND THE AUTOMATIC BRAKING. THE
 7      CAR ACCELERATED ON ITS OWN AND CRASHED FULL FORCE INTO A LARGE
        CONCRETE POLE.
 8
        1 Associated Product
 9
        Vehicle
10
11   MAKE                          MODEL                     YEAR
12
13   TESLA                         MODEL X                   2016
14
15
16      September 26, 2016 NHTSA ID NUMBER: 10909588
17      Components: VEHICLE SPEED CONTROL, WHEELS
18      NHTSA ID Number: 10909588
19      Incident Date September 22, 2016
20      Consumer Location LEXINGTON, MA
21      Vehicle Identification Number 5YJXCAE44GF****
22      Summary of Complaint
23      CRASH Yes
24      FIRE No
25      INJURIES 0
26      DEATHS 0
27      I WAS GOING UP BY DRIVEWAY WAITING FOR MY GARAGE DOOR TO OPEN. I TOOK
        MY FOOT OFF THE ACCELERATOR AND WAS SLOWING DOWN WITHOUT HITTING
28      THE BREAKS WAITING FOR THE GARAGE DOOR TO OPEN. THE CAR TOOK OFF

                                               11
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 15 of 45 Page ID #:885



 1      THROUGH THE GARAGE DOOR AND HIT MY HUSBANDS CAR SITTING IN THE
        GARAGE.
 2
        1 Associated Product
 3
        Vehicle
 4
 5   MAKE                          MODEL                     YEAR
 6
 7   TESLA                         MODEL X                   2016
 8
 9
10      September 30, 2016 NHTSA ID NUMBER: 10910701
11      Components: VEHICLE SPEED CONTROL
12      NHTSA ID Number: 10910701
13      Incident Date September 29, 2016
14      Consumer Location BEVERLEY HILLS, CA
15      Vehicle Identification Number UNKNOWN****
16      Summary of Complaint
17      CRASH No
18      FIRE No
19      INJURIES 0
20      DEATHS 0
21      HERE IS A NEW COMPLAINT OF UNINTENDED ACCELERATION WHICH SOUNDS
        HIGHLY CREDIBLE.
22
        HTTPS://FORUMS.TESLA.COM/FORUM/FORUMS/NEAR-ACCIDENT-WHILE-PARKING-
23      JUST-NOW
24      NEAR ACCIDENT WHILE PARKING JUST NOW!!
25      SUBMITTED BY HAMI05 ON SEPTEMBER 29, 2016
26      WOW GUYS I'VE SEEN THOSE UNINTENDED ACCELERATION THREADS BEFORE AND
        THOUGHT THAT THE PERSON MUST'VE ALWAYS DEFINITELY BEEN PUNCHING THE
27      ACCELERATOR, BUT I'M NOT SO SURE AFTER WHAT JUST HAPPENED TO ME.
        PLEASE HEAR ME OUT, BECAUSE MY SON AND I ARE FRANKLY QUITE SCARED
28      RIGHT NOW. I WAS DRIVING INTO A PARKING LOT AND I JUST LIGHTLY PRESSED
        THE ACCELERATOR AS I WAS GOING UNDER 10 MPH AND ALL OF A SUDDEN MY X
                                               12
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 16 of 45 Page ID #:886



 1      WENT FROM 10 TO OVER 40 MPH IN ABOUT 2 SECONDS! I DIDN'T EVEN KNOW THE
        THING COULD ACCELERATE THAT FAST! CAN ANYBODY EXPLAIN WHAT THE HECK
 2      MIGHT'VE HAPPENED? THANKFULLY I WAS ABOUT 100 FT AWAY FROM ANY OTHER
        CARS BEFORE IT TOOK OFF, SO I HAD TIME TO SLAM THE BRAKES WITHOUT
 3      PANICKING, OTHERWISE WHO KNOWS WHAT WOULD'VE HAPPENED... I'M CERTAIN
        THAT I DIDN'T ACCIDENTALLY ACTIVATE CRUISE CONTROL/AP, SO THERE'S NO
 4      WAY THAT COULD'VE CAUSED IT. MY THEORY IS THAT THE REGENERATIVE
        BRAKES MAY HAVE GIVEN ME A SUDDEN KICK OF ACCELERATION? I'M KIND OF
 5      WORRIED NOW, BECAUSE THIS IS ACTUALLY THE SECOND TIME SOMETHING LIKE
        THIS HAS HAPPENED TO ME, EXCEPT THE FIRST TIME WASN'T NEARLY AS BAD, SO I
 6      DIDN'T ASK YOU GUYS ABOUT IT. HAS ANYONE ELSE HAD THIS HAPPEN TO THEM?
        DO YOU GUYS THINK I NEED TO ASK MY TESLA TEAM ABOUT THIS?
 7
        THIS HASN'T ONLY HAPPENED TO ME WHILE GETTING READY TO PARK, THE FIRST
 8      TIME I WAS JUST ACCELERATING UP TO 25 IN MY NEIGHBORHOOD AND IT
        SUDDENLY WENT TO 35 IN A SECOND BUT I WASN'T TOO BOTHERED ABOUT THAT,
 9      BECAUSE IT WAS JUST A 10MPH BURST, BUT THIS ONE THAT HAPPENED TO ME
        TODAY WAS THE CAR JUMPING 30 MPH... I'VE DRIVEN THIS CAR FOR 2000 MILES
10      NOW AND IT'S THE ONLY CAR I'VE BEEN DRIVING REALLY OVER THE PAST MONTH.

11      1 Associated Product
12      Vehicle
13
     MAKE                           MODEL                    YEAR
14
15
     TESLA                          MODEL X                  2016
16
17
18
        October 12, 2016 NHTSA ID NUMBER: 10915633
19
        Components: SERVICE BRAKES, VEHICLE SPEED CONTROL
20
        NHTSA ID Number: 10915633
21
        Incident Date October 7, 2016
22
        Consumer Location SANTA CLARA, CA
23
        Vehicle Identification Number 5YJXCBE22GF****
24
        Summary of Complaint
25
        CRASH Yes
26
        FIRE No
27
        INJURIES 0
28
        DEATHS 0
                                               13
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 17 of 45 Page ID #:887



 1      TL* THE CONTACT OWNS A 2016 TESLA MODEL X. WHILE PARKING THE VEHICLE, IT
        ACCELERATED WHILE DEPRESSING THE BRAKE PEDAL AND CRASHED INTO A
 2      FENCE. THERE WERE NO INJURIES AND A POLICE REPORT WAS NOT FILED. THE AIR
        BAGS DID NOT DEPLOY. THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
 3      MANUFACTURE WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS 1,000.

 4      1 Associated Product

 5      Vehicle

 6
     MAKE                         MODEL                      YEAR
 7
 8
     TESLA                        MODEL X                    2016
 9
10
11
        December 14, 2016 NHTSA ID NUMBER: 10935272
12
        Components: AIR BAGS, STRUCTURE, VEHICLE SPEED CONTROL
13
        NHTSA ID Number: 10935272
14
        Incident Date December 13, 2016
15
        Consumer Location AMAGANSETT, NY
16
        Vehicle Identification Number 5YJXCBE24GF****
17
        Summary of Complaint
18
        CRASH Yes
19
        FIRE No
20
        INJURIES 1
21
        DEATHS 0
22
        I HAD PULLED INTO A PARKING LOT, PROCEEDED TO PULL INTO A SPOT ADJACENT
23      TO A CINDER BLOCK BUILDING. I HAD MY FOOT LIGHTLY ON THE GAS PEDAL,
        THEN AS I MADE THE TURN INTO THE SPOT, MY FOOT WAS ON THE BRAKE - THE
24      CAR LURCHED FORWARD AND SPED UP AND THE BRAKES DID NOT STOP IT. I WENT
        RIGHT INTO THE CONCRETE BUILDING, HEAD ON - AIR BAGS DEPLOYED. THE
25      FRONT END CRUSHED AND THE 2 AIRBAGS ON THE DRIVERS SIDE DEPLOYED AND
        WERE SMOKING. I READ ON LINE THAT THERE HAVE BEEN NUMEROUS INCIDENCES
26      OF THIS HAPPENING WITH THE TESLA. SPONTANEOUS ACCELERATION WITH MY
        FOOT NOT ON THE GAS PEDAL. THE CAR WOULD NOT STOP BY THE BRAKES! I
27      COULD HAVE BEEN SERIOUSLY INJURED OR HIT ANOTHER PERSONA OR VEHICLE.
        THE CAR HIT THE BUILDING AS WELL AS A NATURAL GAS PIPE THAT WAS
28      RUNNING ALONG THE BUILDINGS SIDE AT THE LEVEL OF MY FRONT BUMPER. I
        FILED A POLICE REPORT.
                                               14
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 18 of 45 Page ID #:888



 1      1 Associated Product

 2      Vehicle

 3
     MAKE                         MODEL                      YEAR
 4
 5
     TESLA                        MODEL X                    2016
 6
 7
 8
        January 3, 2017 NHTSA ID NUMBER: 10939234
 9
        Components: STRUCTURE, FUEL/PROPULSION SYSTEM, VEHICLE SPEED
10      CONTROL
11      NHTSA ID Number: 10939234
12      Incident Date November 2, 2016
13      Consumer Location SANTA CLARA, CA
14      Vehicle Identification Number 5YJXCAE27GF****
15      Summary of Complaint
16      CRASH Yes
17      FIRE No
18      INJURIES 0
19      DEATHS 0
20      WHILE TURNING LEFT INTO A PARKING SPOT AT A VERY SLOW SPEED, THE CAR
        SUDDENLY ACCELERATED WITH EXTREME FORCE. IT RAN OVER A CURB AND
21      COLLIDED WITH A TREE AND A TRUCK. THERE WAS ONLY LIGHT PRESSURE ON
        THE ACCELERATOR. THE AUTOMATIC BRAKING AND THE AIRBAGS DID NOT
22      DEPLOY. THERE WAS OVER $18 000 DAMAGE TO THE TWO VEHICLES AND THE
        TESLA MODEL X IS NOT DRIVEABLE WITHOUT REPAIRS.
23
        1 Associated Product
24
        Vehicle
25
26   MAKE                         MODEL                      YEAR
27
28

                                               15
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 19 of 45 Page ID #:889



 1
     MAKE                          MODEL                     YEAR
 2
 3
     TESLA                         MODEL X                   2016
 4
 5
 6
        February 27, 2017 NHTSA ID NUMBER: 10957394
 7
        Components: STRUCTURE, VEHICLE SPEED CONTROL
 8
        NHTSA ID Number: 10957394
 9
        Incident Date February 27, 2017
10
        Consumer Location MARIETTA, GA
11
        Vehicle Identification Number 5YJXCAE24GF****
12
        Summary of Complaint
13
        CRASH Yes
14
        FIRE No
15
        INJURIES 1
16
        DEATHS 0
17
        TAKATA RECALL
18
        I DROVE MY TESLA MODEL X 2016 TODAY TO WORK AND WHEN I WAS ABOUT TO
19      PARK THE CAR IN THE PARKING LOT (AROUND 6 MILES PER HOUR MAY BE) IT
        SUDDENLY ACCELERATED AND HIT THE CONCRETE WALL AND BOUNCED BACK
20      AROUND 8 FEET. SINCE IT WAS FOR PARKING I CAN SURELY SAY THAT I DID NOT
        ACCELERATE THE CAR. THE STEERING AIR BAGS AND KNEE AIR BAGS CAME OFF
21      AND ALSO THE PASSENGER SIDE KNEE AIR BAGS CAME OFF AS WELL. I SEARCHED
        ONLINE AND THERE SEEMS TO BE A CLASS ACTION SUITE ON THIS ISSUE BUT
22      TESLA IS NOT ACCEPTING IT AS THE GLITCH IN THEIR SOFTWARE OR SOME OTHER
        COMPONENT. I FELT LIKE THE ACCELERATOR GOT PRESSED THE WAY WHEN THE
23      CAR WAS IN CRUISE MODE. UNLESS I WANTED TO HIT THE WALL INTENTIONALLY
        THERE WAS NO NEED FOR ME TO PRESS THE ACCELERATOR TO SPEED FROM
24      ALMOST ZERO TO WHATEVER THE HIGH SPEED IT ATTAINED AT THE TIME OF
        HITTING THE WALL.
25
        1 Associated Product
26
        Vehicle
27
28

                                               16
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 20 of 45 Page ID #:890



 1
     MAKE                          MODEL                                YEAR
 2
 3
     TESLA                         MODEL X                              2016
 4
 5
 6                a.     Reports of Sudden Unintended Acceleration are 71 Times Higher
 7                       Than Historical Rates for Other Vehicles
 8         21.    Tesla sold approximately 18,240 Model X vehicles in the United States from
 9   September 29, 2015, through the end of 2016. The Model X having at least 13 reported
10   (either to NHTSA or directly to Tesla) sudden unintended acceleration incidents in the
11   first full year of production with only 18,240 vehicles on the road (most of which have
12   been on the road significantly less than one year) results in a rate of 71 SUA events per
13   100,000 vehicles per year.
14         22.    In contrast, according to a study by NASA of unintended acceleration
15   reports to the National Highway Traffic Administration from 2000 to 2010, from there
16   was 1 SUA accident per 100,000 vehicles per year. Accordingly, the Model X is reported
17   to experience 71 times as many SUA events as the average number of reported SUA
18   events for other manufacturers.
19         23.    Rather than correcting the defect through programmatic logic, Tesla’s
20   strategy in responding to SUA complaints has been to blame any report of SUA on driver
21   error. For example, Tesla was notified by the Model X owner of the first SUA incident
22   registered in the NHTSA complaints database. After performing an investigation, Tesla
23   seized on a nearly identical conclusion that it reached in its investigation of Plaintiffs’
24   incident, stating:
25                 “We analyzed the vehicle logs which confirm that this Model X
                   was operating correctly under manual control and was never in
26                 Autopilot or cruise control at the time of the incident or in the
                   minutes before. Data shows that the vehicle was traveling at 6
27                 mph when the accelerator pedal was abruptly increased to
                   100%. Consistent with the driver's actions, the vehicle applied
28                 torque and accelerated as instructed. Safety is the top priority at
                   Tesla and we engineer and build our cars with this foremost in
                                                   17
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 21 of 45 Page ID #:891



 1                mind. We are pleased that the driver is ok and ask our
                  customers to exercise safe behavior when using our vehicles.”
 2
 3   D.    Plaintiff Ji Chang Son’s and Plaintiff K.M.S.’s SUA Event
 4         24.    On September 10, 2016, Plaintiff Ji Chang Son was returning to his Orange
 5   County home in his Model X with his son, Plaintiff K.M.S.
 6         25.    At approximately 8:00 p.m., Plaintiff Ji Chang Son slowed his vehicle to
 7   approximately 6 miles per hour and made a left turn easing into his driveway the garage
 8   after the door opened, just as he had done on countless prior occasions.
 9         26.    Except that this time, as Plaintiff Ji Chang Son slowly pulled into his
10   driveway, the vehicle spontaneously began to accelerate at full power, jerking forward
11   and crashing through the interior wall of the garage, destroying several wooden support
12   beams in the wall and a steel sewer pipe, among other things, and coming to rest in
13   Plaintiffs’ living room. Plaintiffs were trapped inside the vehicle because the doors were
14   pinned shut by wood support beams and other debris.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  18
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 22 of 45 Page ID #:892



 1
 2         27.    Smoke began flooding the interior of the vehicle. Plaintiff Ji Chang Son and
 3   Plaintiff K.M.S. feared that the Model X was about to explode and burst into flames and
 4   furiously sought other ways to escape the vehicle.
 5         28.    Fortunately, Plaintiff K.M.S. managed to open a window and crawl out. He
 6   ran to the other side of the Model X and struggled to force the window open on Plaintiff
 7   Ji Chang Son's side of the vehicle. As the smoke continued to fill the Model X's interior
 8   and now the entire living room, Plaintiff K.M.S. courageously helped his father Plaintiff
 9   Ji Chang Son escape from the vehicle.
10         29.    Both Plaintiff Son and Plaintiff K.M.S. suffered lacerations to their legs in
11   the collision, with residual scarring.
12         30.    Plaintiff Son immediately notified Tesla of the incident and that the vehicle
13   had exhibit sudden unintended acceleration as he was pulling into his driveway. Tesla
14   responded by stating that the “vehicle responded correctly to driver-applied inputs” even
15   though acknowledging that Mr. Son had made a left turn into his driveway at less than 5
16   miles per hour, and had not been pressing the accelerator pedal for the preceding 4
17   seconds, when the computer registered a 100% acceleration command the second before
18   the vehicle collided with the back wall of his garage.
19   K.    Defects in the Model X
20         31.    The Model X – designed, manufactured, sold, and/or distributed by Tesla –
21   are defective in that they are vulnerable to incidents of sudden full power unintended
22   acceleration. Regardless of the many root causes that may create this overarching defect,
23   an effective automated emergency braking and/or automated throttle control mechanism
24   would serve as a fail-safe design feature to prevent and/or minimize the risk of injury,
25   harm, or damage to Tesla owners, occupants, and the general public form SUA events.
26         32.    Tesla has been aware that SUA events are occurring at a markedly high rate
27   in the Model S, and an even more alarmingly high rate in the Model X, but has not, as of
28   yet, explained the root cause of this dramatic increase in SUA events. This made it

                                                  19
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 23 of 45 Page ID #:893



 1   critically important for Tesla to design and implement an adequate fail-safe system to
 2   prevent or mitigate the consequences of SUA. Therefore, the Model S and the Model X
 3   are defective for their lack of an adequate fail safe system as a result of the following:
 4               a. The inability of the Automated Emergency Braking system to be able to
 5                  detect when full acceleration has not been commanded by the driver;
 6               b. The Automated Emergency Braking system’s identification of 100%
 7                  accelerator pedal input as an indicator of positive driver control that
 8                  automatically renders the Automated Emergency Braking system
 9                  inoperative;
10               c. The lack of a proper fail-safe logic that will cut power and apply the brakes
11                  when the vehicle registers full power acceleration when there are fixed
12                  objects in the immediate path of the vehicle; and
13               d. The lack of a proper fault detection system that would recognize an SUA
14                  event beyond the maximum design tolerance and respond by shutting down
15                  the throttle.
16         33.      Finally, the faults and defects in Tesla’s safety critical vehicle electronic
17   systems described above show that Tesla has not properly tested or validated these
18   systems individually or as a whole and, moreover, Tesla has failed to verify that all
19   electronic vehicle systems capable of requesting torque are robust enough, and contain
20   sufficient redundancies to prevent SUA events.
21   L.    Tesla’s Defamatory Statements Against Plaintiff Son
22         34.      Compounding the physical and emotional injuries suffered by Plaintiff Son,
23   who is a well-known South Korean movie star and celebrity, Tesla unleashed a pubic
24   attack on Plaintiff Son after he filed the instant lawsuit, not only asserting that Plaintiff
25   Son was the cause of the accident, but that Plaintiff Son attempted to use his celebrity
26   status to threaten Tesla in an effort to achieve personal financial gain. Tesla stated in a
27   press release that was widely disseminated in both the United States and South Korea:
28               We take the safety of our customers very seriously and conducted a
           thorough investigation following Mr. Son’s claims. The evidence, including
                                                     20
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 24 of 45 Page ID #:894



 1         data from the car, conclusively shows that the crash was the result of Mr.
 2         Son pressing the accelerator pedal all the way to 100%. . . . Before filing his
           class action lawsuit against Tesla, Mr. Son had threatened to use his
 3         celebrity status in Korea to hurt Tesla unless we agreed to make a
 4         financial payment and acknowledge that the vehicle accelerated on its
           own. However, the evidence clearly shows the vehicle was not at fault. Our
 5         policy is to stand by the evidence and not to give in to ultimatums.
 6
     (Fred Lambert, “Tesla is being sued by a S. Korean celebrity claiming his Model X
 7
     accelerated on its own into his garage, logs show user mistake,” Electrek (online,
 8
     December 30, 2016) https://electrek.co/2016/12/30/tesla-sued-model-x-sudden-
 9
     acceleration/)
10
           35.    Plaintiff Son’s reputation has been significantly harmed as a result of Tesla’s
11
     spurious allegations. As a result of Tesla’s media play which is still being circulated on
12
     the internet, Plaintiff Son was portrayed as a greedy liar to the general public and has lost
13
     millions of dollar worth of business which he had prior to this incident.
14
           36.    Plaintiff Son is informed and believes and thereon alleges that in August
15
     2017, due to Tesla’s media play about the subject incident, his reputation was greatly
16
     damaged. A number of news media in America and South Korea had interviewed Tesla’s
17
     representatives and reported that Tesla blamed Mr. Son’s “horrible” driving for the cause
18
     of the incident, and described this lawsuit as “just a crass money play.”
19
           37.    In addition, in or about August 2017, a sales representative of Tesla’s
20
     dealership in South Korea even made a statement to their customer that Mr. Son was paid
21
     by other car manufacturers to go after Tesla. Because of Tesla’s intentional media play,
22
     Mr. Son, whose career depends on his popularity and good reputation, has lost
23
     tremendous amount of business.
24
           38.    Plaintiff Son is informed and believes and thereon alleges that Tesla made
25
     the foregoing statements with the specific intent to injure Plaintiff Son and without any
26
     reasonable basis for believing them to be true.
27
28

                                                  21
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 25 of 45 Page ID #:895



 1                                                 IV
 2                                     CAUSES OF ACTION
 3                                  FIRST CAUSE OF ACTION
 4   VIOLATIONS OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
 5                       (“CLRA”) (Cal. Civ. Code § 1750, et seq.)
 6         39.    Plaintiffs incorporate by reference each preceding and succeeding paragraph
 7   as though fully set forth at length herein.
 8         40.    Tesla is a “person” as that term is defined in California Civil Code
 9   § 1761(c).
10         41.    Plaintiffs are “consumers” as that term is defined in California Civil Code §
11   1761(d).
12         42.    Plaintiff Son previously filed an affidavit that shows venue in this District is
13   proper, to the extent such an affidavit is required by California Civil Code § 1780(d).
14         43.    Tesla engaged in unfair and deceptive acts in violation of the CLRA by the
15   practices described above, and by knowingly and intentionally concealing from Plaintiffs
16   that the Model S and Model X suffer from a defect(s) (and the costs, risks, and
17   diminished value of the vehicles as a result of this problem). These acts and practices
18   violate, at a minimum, the following sections of the CLRA:
19
                  (a)(1) Representing that Defective Vehicles have
20                characteristics, uses, benefits, and qualities which they do not
                  have
21
                  (a)(2) Misrepresenting the source, sponsorship, approval or
22                certification of goods or services;
23                (a)(5) Representing that goods or services have sponsorships,
                  characteristics, uses, benefits or quantities which they do not
24                have, or that a person has a sponsorship, approval, status,
                  affiliation or connection which he or she does not have;
25
                  (a)(7) Representing that goods or services are of a particular
26                standard, quality, or grade, or that goods are of a particular style
                  or model, if they are of another; and
27
                  (a)(9) Advertising goods and services with the intent not to sell
28                them as advertised.

                                                   22
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 26 of 45 Page ID #:896



 1         44.      Tesla’s unfair or deceptive acts or practices occurred repeatedly in Tesla’s
 2   trade or business, were capable of deceiving a substantial portion of the purchasing
 3   public, and imposed a serious safety risk on the public.
 4         45.      Tesla knew that the Model X were defectively designed or manufactured,
 5   unsafe, and were not suitable for their intended use.
 6         46.      Tesla knew that the Model X were defectively designed or manufactured,
 7   would fail without warning, and were not suitable for their intended use of regulating
 8   power and vehicle speed based on driver commands. Tesla nevertheless failed to warn
 9   Plaintiffs about these inherent dangers despite having a duty to do so.
10         47.      Tesla owed Plaintiffs a duty to disclose the defective nature of Model X,
11   including the dangerous risk of throttle control failure and the lack of adequate fail-safe
12   mechanisms, because they:
13               a. Possessed exclusive knowledge of the defects rendering the Model X
14                  inherently more dangerous and unreliable than similar vehicles;
15               b. Intentionally concealed the hazardous situation with Model X vehicles
16                  through its deceptive marketing campaign designed to hide the life-
17                  threatening problems from Plaintiffs; and/or
18               c. Made incomplete representations about the safety and reliability of the
19                  Model X generally, while purposefully withholding material facts from
20                  Plaintiffs that contradicted these representations.
21         48.      The Model X vehicles pose an unreasonable risk of death or serious bodily
22   injury to Plaintiffs, passengers, other motorists, pedestrians, and the public at large,
23   because they are susceptible to incidents of SUA.
24         49.      Whether or not a vehicle (a) accelerates only when commanded to do so;
25   (b) accelerates when it knows will result in the collision with a fixed object; and (c) does
26   not activate the automatic emergency braking when it receives instructions to accelerate
27   100% into a fixed object are facts that a reasonable consumer would consider important
28   in selecting a vehicle to purchase or lease.

                                                    23
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 27 of 45 Page ID #:897



 1         50.    When Plaintiffs bought their Model X for personal, family, and household
 2   purposes, they reasonably expected the vehicle would (a) not accelerate unless
 3   commanded to do so by application of the accelerator pedal or other driver controlled
 4   means; (b) would not accelerate when it knows will result in the collision with a fixed
 5   object; and (c) would not deactivate the automatic emergency braking when it receives
 6   instructions to accelerate 100% into a fixed object.
 7         51.     Tesla’s unfair or deceptive acts or practices were likely to and did in fact
 8   deceive reasonable consumers, including Plaintiffs, about the true safety and reliability of
 9   Defective Vehicles.
10         52.    As a result of its violations of the CLRA detailed above, Tesla caused actual
11   damage to Plaintiffs and, if not stopped, will continue to harm Plaintiffs. Plaintiffs
12   owned a Model X that is defective and inherently unsafe.
13         53.    Plaintiffs risk irreparable injury as a result of Tesla’s acts and omissions in
14   violation of the CLRA, and these violations present a continuing risk to Plaintiffs as well
15   as to the general public.
16         54.    The facts concealed or not disclosed by Tesla to Plaintiffs are material in
17   that a reasonable consumer would have considered them to be important in deciding
18   whether to purchase the Model X or pay a lesser price. Had Plaintiffs known about the
19   defective nature of the Model X, they would not have purchased the Model X or would
20   have paid less for them.
21         55.    Plaintiffs’ injuries were proximately caused by Tesla’s fraudulent and
22   deceptive business practices.
23         56.    Pursuant to the provisions of California Civil Code section 1782(a),
24   Plaintiffs sent a notice letter to Tesla providing it with the opportunity to correct its
25   business practices. To Plaintiffs’ knowledge, Tesla no action within the specified notice
26   period.
27         57.    Pursuant to California Civil Code section 1780, Plaintiffs, on behalf of
28   themselves, seek an order from this Court enjoining Tesla from continuing the methods,

                                                    24
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 28 of 45 Page ID #:898



 1   acts and practices set forth above and a declaration that Tesla’s conduct violates the
 2   Consumers Legal Remedies Act, as well as actual and punitive damages and attorneys’
 3   fees and costs.
 4                                SECOND CAUSE OF ACTION
 5     VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
 6                            (Cal. Bus. & Prof. Code § 17200)
 7         58.    Plaintiffs incorporate by reference each preceding and succeeding paragraph
 8   as though fully set forth at length herein.
 9         59.    The California Unfair Competition Law (“UCL”) prohibits acts of “unfair
10   competition,” including any “unlawful, unfair or fraudulent business act or practice” and
11   “unfair, deceptive, untrue or misleading advertising.” Cal. Bus. & Prof. Code § 17200.
12         60.    Tesla has violated the unlawful prong of section 17200 by its violations of
13   the Consumer Legal Remedies Act, Cal. Civ. Code § 1750, et seq., as set forth in Count I
14   by the acts and practices set forth in this Complaint.
15         61.    Tesla has violated the fraudulent prong of section 17200 because the
16   misrepresentations and omissions regarding the safety and reliability of its vehicles as set
17   forth in this Complaint were likely to deceive a reasonable consumer, and the information
18   would be material to a reasonable consumer.
19         62.    Tesla has violated the unfair prong of section 17200 because the acts and
20   practices set forth in the Complaint, including the manufacture and sale of vehicles with a
21   sudden acceleration defect that lack effective fail-safe mechanism, and Tesla’s failure to
22   adequately investigate, disclose and remedy, offend established public policy, and
23   because the harm they cause to consumers greatly outweighs any benefits associated with
24   those practices.
25         63.    Tesla’s conduct has also impaired competition within the automotive
26   vehicles market and has prevented Plaintiff from making fully informed decisions about
27   whether to purchase or lease Defective Vehicles and/or the price to be paid to purchase or
28   lease Defective Vehicles.

                                                   25
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 29 of 45 Page ID #:899



 1         64.    Plaintiffs have suffered an injury in fact, including the loss of money or
 2   property, as a result of Tesla’s unfair, unlawful and/or deceptive practices. As set forth in
 3   the allegations concerning Plaintiffs, in purchasing or leasing their Tesla vehicle,
 4   Plaintiffs relied on the misrepresentations and/or omissions of Tesla with respect of the
 5   safety and reliability of the vehicles. Tesla’s representations turned out not to be true
 6   because the vehicles can unexpectedly and dangerously accelerate out of the drivers’
 7   control. Had Plaintiffs known this, they would not have purchased or leased their Tesla
 8   vehicles and/or paid as much for them.
 9         65.    All of the wrongful conduct alleged herein occurred, and continues to occur,
10   in the conduct of Tesla’s business. Tesla’s wrongful conduct is part of a pattern or
11   generalized course of conduct that is still perpetuated and repeated, both in the State of
12   California and nationwide.
13         66.    Plaintiffs request that this Court enter such orders or judgments as may be
14   necessary to enjoin Tesla from continuing its unfair, unlawful, and/or deceptive practices
15   and to restore to Plaintiffs any money Tesla acquired by unfair competition, including
16   restitution and/or restitutionary disgorgement, as provided in California Business &
17   Professions Code section 17203 and California Civil Code section 3345; and for such
18   other relief set forth below.
19                                   THIRD CAUSE OF ACTION
20               VIOLATION OF CALIFORNIA FALSE ADVERTISING LAW
21                            (Cal. Bus. & Prof. Code §§ 17500, et seq.)
22         67.    Plaintiffs incorporate by reference each preceding and succeeding paragraph
23   as though fully set forth at length herein.
24         68.    California Business & Professions Code section 17500 states: “It is
25   unlawful for any . . . corporation . . . with intent directly or indirectly to dispose of real or
26   personal property . . . to induce the public to enter into any obligation relating thereto, to
27   make or disseminate or cause to be made or disseminated . . . from this state before the
28   public in any state, in any newspaper or other publication, or any advertising device, . . .

                                                    26
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 30 of 45 Page ID #:900



 1   or in any other manner or means whatever, including over the Internet, any statement . . .
 2   which is untrue or misleading, and which is known, or which by the exercise of
 3   reasonable care should be known, to be untrue or misleading.”
 4         69.    Tesla caused to be made or disseminated throughout California and the
 5   United States, through advertising, marketing and other publications, statements that
 6   were untrue or misleading, and which were known, or which by the exercise of
 7   reasonable care should have been known to Tesla, to be untrue and misleading to
 8   consumers, including Plaintiffs.
 9         70.    Tesla has violated section 17500 because the misrepresentations and
10   omissions regarding the safety, reliability, and functionality of its Model X vehicles as set
11   forth in this Complaint were material and likely to deceive a reasonable consumer.
12         71.    Plaintiffs have suffered an injury in fact, including the loss of money or
13   property, as a result of Tesla’s unfair, unlawful, and/or deceptive practices. In purchasing
14   and/or leasing their Tesla vehicles, Plaintiffs relied on the misrepresentations and/or
15   omissions of Tesla with respect to the safety and reliability of such vehicles. Tesla’s
16   representations turned out not to be true because the vehicles can unexpectedly and
17   dangerously accelerate out of the driver’s control; the vehicle implements a full
18   acceleration instruction into a fixed object; and fails to use automatic emergency braking.
19   Had Plaintiffs known this, they would not have purchased their Vehicle and/or paid as
20   much for it. Accordingly, Plaintiffs overpaid for their Vehicle and did not receive the
21   benefit of their bargain.
22         72.    All of the wrongful conduct alleged herein occurred, and continues to occur,
23   in the conduct of Tesla’s business. Tesla’s wrongful conduct is part of a pattern or
24   generalized course of conduct that is still perpetuated and repeated, both in the state of
25   California and nationwide.
26         73.    Plaintiffs request that this Court enter such orders or judgments as may be
27   necessary to enjoin Tesla from continuing their unfair, unlawful, and/or deceptive
28   practices and to restore to Plaintiffs any money Tesla acquired by unfair competition,

                                                  27
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 31 of 45 Page ID #:901



 1   including restitution and/or restitutionary disgorgement, and for such other relief set forth
 2   below.
 3                                FOURTH CAUSE OF ACTION
 4                            BREACH OF IMPLIED WARRANTY
 5         74.     Plaintiffs incorporate by reference each preceding and succeeding paragraph
 6   as though fully set forth at length herein.
 7         75.     Tesla was at all relevant times the manufacturer, distributor, warrantor,
 8   and/or seller of the Model X. Tesla knew or had reason to know of the specific use for
 9   which the Model X vehicles were purchased.
10         76.     Tesla provided Plaintiffs with an implied warranty that the Model X and any
11   parts thereof are merchantable and fit for the ordinary purposes for which they were sold.
12   However, the Model X vehicles are not fit for their ordinary purpose of providing
13   reasonably reliable and safe transportation at the time of sale or thereafter because, inter
14   alia, there are defects in the vehicle control systems that permit sudden unintended
15   acceleration to occur; the vehicles do not have an adequate fail-safe to protect against
16   such SUA events; and the accelerator control system was not adequately tested to prevent
17   SUA events.
18         77.     Therefore, the Model X vehicles are not fit for their particular purpose of
19   providing safe and reliable transportation.
20         78.     Tesla impliedly warranted that the Model X vehicles were of merchantable
21   quality and fit for such use. This implied warranty included, among other things: (i) a
22   warranty that the Model X vehicles manufactured, supplied, distributed, and/or sold by
23   Tesla were safe and reliable for providing transportation and would not experience
24   premature and catastrophic failure; and (ii) a warranty that the Model X would be fit for
25   its intended use while being operated.
26         79.     Contrary to the applicable implied warranties, the Model X vehicles at the
27   time of sale and thereafter were not fit for their ordinary and intended purpose of
28

                                                   28
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 32 of 45 Page ID #:902



 1   providing Plaintiffs with reliable, durable, and safe transportation. Instead, the Model X
 2   suffer from a defective design(s) and/or manufacturing defect(s).
 3          80.       Tesla’s actions, as complained of herein, breached the implied warranty that
 4   the Vehicle was of merchantable quality and fit for such use.
 5          81.       After Plaintiffs received the injuries complained of herein, notice was given
 6   by Plaintiffs to Tesla, by direct communication with Tesla as well as by the filing of this
 7   lawsuit in the time and in the manner and in the form prescribed by law, of the breach of
 8   said implied warranty.
 9          82.       As a legal and proximate result of the breach of said implied warranty,
10   Plaintiffs sustained the damages herein set forth.
11          83.       Plaintiffs are, therefore, entitled to damages in an amount to be proven at the
12   time of trial.
13                                    FIFTH CAUSE OF ACTION
14       BREACH OF WRITTEN WARRANTY UNDER THE MAGNUSON-MOSS
15                                          WARRANTY ACT
16                                       (15 U.S.C. § 2301, et seq.)
17          84.       Plaintiffs incorporate by reference each preceding and succeeding paragraph
18   as though fully set forth at length herein.
19          85.       Plaintiffs are “consumers” within the meaning of the Magnuson-Moss
20   Warranty Act, 15 U.S.C. § 2301(3).
21          86.       Defendant Tesla is a “supplier” and “warrantor” within the meaning of 15
22   U.S.C. §§ 2301(4)-(5).
23          87.       The Model X vehicles are “consumer products” within the meaning of 15
24   U.S.C. § 2301(1).
25          88.       Tesla’s 5 year/60,000 miles Basic Warranty and 10 year/100,000 miles
26   Powertrain Warranty are “written warranties” within the meaning of 15 U.S.C. § 2301(6).
27
28

                                                      29
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 33 of 45 Page ID #:903



 1         89.     Furthermore, Plaintiffs were exposed to Tesla’s marketing statements
 2   regarding the safety of the Vehicle and the collision avoidance systems with which they
 3   were equipped, as alleged in paragraphs 13, 15, 16 and 17, herein.
 4         90.     Tesla breached these warranties as described in more detail above, but
 5   generally by not repairing or adjusting the Defective Vehicle’s materials and
 6   workmanship defects; providing Defective Vehicle not in merchantable condition and
 7   which present an unreasonable risk of sudden unintended acceleration and not fit for the
 8   ordinary purpose for which vehicles are used; providing Vehicles that were not fully
 9   operational, safe, or reliable; and not curing defects and nonconformities once they were
10   identified.
11         91.     Plaintiffs have had sufficient direct dealings with either the Tesla or its
12   agents to establish privity of contract. However, privity is also not required because
13   Plaintiffs’ Model X vehicle is dangerous instrumentalities due to the aforementioned
14   defects and nonconformities.
15         92.     Plaintiffs relied on the existence and length of the express warranties in
16   deciding whether to purchase the Vehicle.
17         93.     Defendant Tesla’s breach of the express warranties has deprived Plaintiffs
18   benefit of their bargain.
19         94.     Tesla has been afforded a reasonable opportunity to cure its breach of the
20   written warranties and/or Plaintiffs were not required to do so because affording Tesla a
21   reasonable opportunity to cure its breach of written warranties would have been futile.
22         95.     As a direct and proximate cause of Tesla’s breach of the written warranties,
23   Plaintiffs sustained damages and other losses in an amount to be determined at trial.
24   Defendant Tesla’s conduct damaged Plaintiffs, who are entitled to recover actual
25   damages, consequential damages, specific performance, diminution in value, costs,
26   including statutory attorney fees and/or other relief as deemed appropriate.
27
28

                                                   30
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 34 of 45 Page ID #:904



 1                                  SIXTH CAUSE OF ACTION
 2                               STRICT PRODUCT LIABILITY
 3         96.    Plaintiffs incorporate by reference each preceding and succeeding paragraph
 4   as though fully set forth at length herein.
 5         97.    Plaintiffs Son and K.M.S., individually, are informed and believe and based
 6   thereon allege that Tesla designed, manufactured, researched, tested, assembled,
 7   installed, marketed, advertised, distributed, and sold a certain 2016 Tesla Model X,
 8   bearing Vehicle Identification Number 5YJXCBE27GF009026 (hereinafter referred to as
 9   the “subject vehicle”).
10         98.    At all times relevant hereto, Tesla knew that the subject vehicle would be
11   operated and inhabited by consumers without inspection for defects.
12         99.    At the time of the collision described above, the subject vehicle was being
13   used in a manner and fashion that was foreseeable by Tesla, and in a manner in which it
14   was intended to be used.
15         100. Tesla designed, engineered, developed, manufactured, fabricated,
16   assembled, equipped, tested or failed to test, inspected or failed to inspect, repaired,
17   retrofitted or failed to retrofit, failed to recall, labeled, advertised, promoted, marketed,
18   supplied, distributed, wholesaled, and sold the subject vehicle and its component parts
19   and constituents, which was intended by Tesla to be used for the purpose of use as a
20   passenger vehicle, and other related activities.
21         101. The subject vehicle was unsafe for its intended use by reason of defects in its
22   manufacture, design, testing, components and constituents, so that it would not safely
23   serve its purpose, but would instead expose the users of said product, and others, to
24   serious injuries because of the failure of Tesla to properly guard and protect the users of
25   the subject vehicle, and others, from the defective design of said product.
26         102. Tesla designed the subject vehicle defectively, causing it to fail to perform
27   as safely as an ordinary consumer would expect when used in an intended or reasonably
28   foreseeable manner.

                                                    31
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 35 of 45 Page ID #:905



 1         103. The risks inherent in the design of the subject vehicle outweigh significantly
 2   any benefits of such design.
 3         104. Plaintiffs were not aware of the aforementioned defects.
 4         105. As a legal and proximate result of the aforementioned defects of the subject
 5   vehicle, Plaintiffs Son and K.M.S. sustained the injuries and damages set forth herein.
 6         106. Plaintiffs Son and K.M.S. are, therefore, entitled to damages in an amount to
 7   be proven at the time of trial.
 8                                  SEVENTH CAUSE OF ACTION
 9                                         NEGLIGENCE
10         107. Plaintiffs incorporate by reference each preceding and succeeding paragraph
11   as though fully set forth at length herein.
12         108. At all times herein mentioned, Tesla designed, manufactured, assembled,
13   analyzed, recommended, merchandised, advertised, promoted, distributed, supplied, and
14   sold to distributors and retailers for sale, the subject vehicle and/or its component parts.
15         109. Tesla owed Plaintiffs Son and K.M.S. a duty to exercise reasonable care in
16   the design, testing, manufacture, assembly, sale, distribution and servicing of the subject
17   vehicle, including a duty to ensure that the subject vehicle did not cause Plaintiffs Son
18   and K.M.S., other users, bystanders, or the public, unnecessary injuries or deaths.
19         110. Tesla knew or should have known that the subject vehicle is defectively
20   designed and inherently dangerous and has a propensity to suddenly accelerate, lose
21   control, and cause injuries.
22         111. Tesla knew or should have known that the subject vehicle was defectively
23   designed and/or manufactured and was therefore prone to failure under normal driving
24   conditions, potentially causing injuries and/or deaths.
25         112. Tesla failed to exercise ordinary care and breached their duties by, among
26   other things:
27
28

                                                   32
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 36 of 45 Page ID #:906



 1                a.     Failure to use due care in the manufacture, distribution, design, sale,
 2                       testing, and servicing of the subject vehicle and its component parts in
 3                       order to avoid the aforementioned risks to individuals;
 4                b.     Failure to provide adequate warning of the sudden acceleration
 5                       problem and its propensity to cause and/or contribute to an accident;
 6                c.     Failure to incorporate within the vehicle and its design reasonable
 7                       safeguards and protections against sudden acceleration and the
 8                       consequences thereof;
 9                d.     Failure to make timely correction to the design of the subject vehicle
10                       to correct the sudden acceleration problems;
11                e.     Failure to adequately identify and mitigate the hazards associated with
12                       sudden unintended acceleration in accordance with good engineering
13                       practices and other ways; and,
14                f.     Were otherwise careless or negligent.
15         113. The aforementioned negligent acts and omissions of Tesla were the direct
16   and proximate cause of Plaintiffs’ damages.
17         114. Plaintiffs Son and K.M.S. are, therefore, entitled to damages in an amount to
18   be proven at trial, together with interest thereon and costs.
19                                EIGHTH CAUSE OF ACTION
20                                     FAILURE TO WARN
21         115. Plaintiffs incorporate by reference each preceding and succeeding paragraph
22   as though fully set forth at length herein.
23         116. Tesla knew that the subject vehicle, and its component parts, would be
24   purchased and used without inspection for defects in the design of the vehicle.
25         117. The subject vehicle was defective when it left the Tesla’s control.
26         118. Tesla knew or should have known of the substantial dangers involved in the
27   reasonably foreseeable use of these vehicles, whose defective design, manufacturing, and
28

                                                   33
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 37 of 45 Page ID #:907



 1   lack of sufficient warnings caused them to have an unreasonably dangerous propensity to
 2   suffer from sudden unintended acceleration and thereby cause injuries.
 3            119. Tesla failed to adequately warn of the substantial dangers known or
 4   knowable at the time of the defective vehicles’ design, manufacture, and distribution.
 5            120. Tesla failed to provide adequate warnings, instructions, guidelines or
 6   admonitions to members of the consuming public, including Plaintiffs Son and K.M.S.,
 7   of the defects, which Tesla knew, or in the exercise of reasonable care should have
 8   known, to have existed in the subject vehicle, and its component parts.
 9            121. Tesla knew that these substantial dangers are not readily recognizable to an
10   ordinary consumer and that consumers would purchase and use these products without
11   inspection.
12            122. At the time of Plaintiffs Son’s and K.M.S.’s injuries, the subject vehicle was
13   being used in the manner intended by Tesla, and in a manner that was reasonably
14   foreseeable by Tesla as involving substantial danger that was not readily apparent to its
15   users.
16            123. Plaintiffs Son’s and K.M.S.’s damages were the legal and proximate result
17   of the actions and inactions of Tesla, who owed a duty to Plaintiffs in designing,
18   manufacturing, warning about, and distributing the subject vehicle.
19                                  NINTH CAUSE OF ACTION
20                                       SLANDER PER SE
21            124. Plaintiffs incorporate by reference each preceding and succeeding paragraph
22   as though fully set forth at length herein.
23            125. In or about August 2017, Tesla made the defamatory statements to their
24   customers regarding Plaintiff Son and his character that Mr. Son was paid by other car
25   manufacturers to go after Tesla, and described this lawsuit as “just a crass money play” of
26   Mr. Son.
27            126. The statements made by Tesla had the tendency to injure Plaintiff Son in his
28   occupation because the statements attack Plaintiff Son’s veracity as an esteemed

                                                   34
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 38 of 45 Page ID #:908



 1   businessman in the U.S. as well as a well-known celebrity in the Republic of South
 2   Korea. The statements made by Tesla further indicate that Plaintiff Son had created the
 3   impression that he was unethically doing business.
 4         127. Plaintiff is informed and believes and thereon alleges that Tesla’s customers
 5   in the Republic of Korea and general public understood that the statements were about
 6   Plaintiff Son as the statements were made of, concerning, and mentioned Plaintiff Son
 7   expressly.
 8         128. All statements are entirely false as they pertain to Plaintiff, and are
 9   defamatory, slanderous on their face, and expose Plaintiff to hatred, contempt, ridicule,
10   and obloquy because Plaintiff did not engage in unethical business, and did not threat
11   Tesla for anything. These statements were understood by those who heard them in a way
12   that defamed the reputation of Plaintiff Son as a well-respected businessman and
13   celebrity, in that the statements connote Plaintiff’s efforts to file a frivolous lawsuit to get
14   money.
15         129. Plaintiff is informed and believes and thereon alleges that these statements
16   were made to Tesla’s customers in the Republic of Korea.
17         130. Upon information and belief, Tesla failed to use reasonable care to
18   determine the truth or falsity of the statements. Upon information and belief, the
19   wrongful conduct of Tesla was a substantial factor in causing Plaintiff harm, including
20   but not limited to harm to Plaintiff’s business, trade, profession, and/or occupation,
21   expenses Plaintiff has to pay as a result of the defamatory statements, and harm to
22   Plaintiff’s reputation, in addition to that assumed by law.
23         131. As a proximate result of the above-described statements, Plaintiff has
24   suffered loss to his reputation, shame, mortification, and hurt feelings, all to his general
25   damages.
26         132. As a further proximate result of the above-described statements, Plaintiff has
27   suffered loss of business, in an amount to be proven at trial.
28

                                                    35
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 39 of 45 Page ID #:909



 1         133. Plaintiff is informed and believes and thereon alleges that, by engaging the
 2   above conduct, Tesla acted with malice, oppression, and/or fraud, entitling Plaintiff to
 3   exemplary and punitive damages.
 4         134. Money damages will not make Plaintiff whole for the injury occasioned by
 5   these continuing statements. Unless enjoined by this Court, these false and damaging
 6   statements will continue, and Plaintiff will face a serious risk of irreparable harm to his
 7   reputation and business. Despite Tesla’s publications, this is a purely private matter, of
 8   no public concern, and Tesla’s statements should be enjoined.
 9                                 TENTH CAUSE OF ACTION
10                                         DEFAMATION
11         135. Plaintiffs incorporate by reference each preceding and succeeding paragraph
12   as though fully set forth at length herein.
13         136. Tesla made the defamatory statements to the various media outlets regarding
14   Plaintiff and his character. For example, Tesla unleashed a pubic attack on Plaintiff Son
15   after he filed the instant lawsuit, not only asserting that Plaintiff Son was the cause of the
16   accident, but that Plaintiff Son attempted to use his celebrity status to threaten Tesla in an
17   effort to achieve personal financial gain. Tesla stated in a press release that was widely
18   disseminated in both the United States and South Korea:
19         We take the safety of our customers very seriously and conducted a
20         thorough investigation following Mr. Son’s claims. The evidence, including
           data from the car, conclusively shows that the crash was the result of Mr.
21         Son pressing the accelerator pedal all the way to 100%. . . . Before filing his
22         class action lawsuit against Tesla, Mr. Son had threatened to use his
           celebrity status in Korea to hurt Tesla unless we agreed to make a
23         financial payment and acknowledge that the vehicle accelerated on its
24         own. However, the evidence clearly shows the vehicle was not at fault. Our
           policy is to stand by the evidence and not to give in to ultimatums.
25
26   (Fred Lambert, “Tesla is being sued by a S. Korean celebrity claiming his Model X
27   accelerated on its own into his garage, logs show user mistake,” Electrek (online,
28

                                                   36
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 40 of 45 Page ID #:910



 1   December 30, 2016) https://electrek.co/2016/12/30/tesla-sued-model-x-sudden-
 2   acceleration/)
 3         137. Plaintiff Son’s reputation has been significantly harmed as a result of Tesla’s
 4   spurious allegations. As a result of Tesla’s media play which is still being circulated on
 5   the internet, Plaintiff Son was portrayed as a greedy liar to the general public and has lost
 6   millions of dollar worth of business which he had prior to this incident.
 7         138. Plaintiff is informed and believes and thereon alleges that Plaintiff has
 8   incurred costs for expert services, attorneys’ fees, and other expenses relating to Tesla’s
 9   acts and omissions alleged herein, which costs continue to accrue. Such publications
10   were outrageous, negligent, reckless, intentional and maliciously published and
11   republished by various media outlets, and each of them. Plaintiff is informed and
12   believes that the negligent, reckless and intentional publications by Tesla, were and
13   continue to be, foreseeably published and republished by Tesla, their agents and
14   employees and recipients in the community.
15         139. Plaintiff is informed and believes and thereon alleges that Tesla did
16   negligently, recklessly, and intentionally cause excessive and unsolicited publication of
17   defamation, of and concerning Plaintiff Son, to third persons, who had no need or desire
18   to know.
19         140. The defamatory publications consisted of oral and written, knowingly false
20   and unprivileged communications, tending directly to injure Plaintiff and Plaintiff’s
21   personal business and professional reputation. These publications included the following
22   false and defamatory statements, in violation of Civil Code § 45, and each of them,
23   expressly and impliedly asserted: that Plaintiff was a greedy liar and that Plaintiff uses
24   the instant action for money.
25         141. Plaintiff is informed and believes and fears that these false and defamatory
26   per se statements will continue to be published by Tesla, and will be foreseeably
27   republished by their recipients, all to the ongoing harm and injury to Plaintiff’s business,
28   professional and personal reputation. Plaintiff also seeks redress in this action for all

                                                   37
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 41 of 45 Page ID #:911



 1   foreseeable republications, including his own self-compelled self-publication of these
 2   defamatory statements.
 3         142. The defamatory meaning of all of the above-described false and defamatory
 4   statements and their reference to Plaintiff, were understood by these above-referenced
 5   third person recipient’s and other members of the community who are known to Tesla,
 6   and each of the, but unknown to Plaintiff at this time.
 7         143. None of Tesla’s defamatory publications against Plaintiff Son referenced
 8   above are true.
 9         144. The above defamatory statements were understood as assertions of facts, and
10   not as opinion. Plaintiff is informed and believes this defamation will continue to be
11   negligently, recklessly and intentionally published and foreseeably republished by Tesla,
12   , foreseeably republished by recipients of Tesla’s publications, thereby causing additional
13   injury and damages for which Plaintiff seeks redress by this action.
14         145. Each of these false defamatory per se publications (as set forth above) were
15   negligently, recklessly, and intentionally published in a manner equaling malice and
16   abuse of any alleged conditional privilege (which Plaintiff denies existed), since the
17   publications, and each of them, were made with hatred, ill will, and an intent to vex,
18   harass, annoy, and injure Plaintiff in order to justify the illegal and cruel actions of Tesla,
19   and each of them, to cause further damage to Plaintiff’s professional and personal
20   reputation.
21         146. Each of these publications by Tesla, were made with knowledge no
22   investigation supported the unsubstantiated and obviously false statements. Tesla
23   published these statements knowing them to be false, unsubstantiated by any reasonable
24   investigation and the product of hostile witnesses.
25         147. These acts of publication were known by Tesla, to be negligent to such a
26   degree as to be reckless. In fact, not only did Tesla have no reasonable basis to believe
27   these statements, but they also had no belief in the truth of these statements, and in fact
28   knew the statements to be false.

                                                   38
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 42 of 45 Page ID #:912



 1         148. As a direct and proximate result of the publication and republication of these
 2   defamatory statements by Tesla, Plaintiff Son has suffered injury to his personal, business
 3   and professional reputation including suffering embarrassment, humiliation, severe
 4   emotional distress, shunning, anguish, fear, and employability, all to Plaintiff’s economic,
 5   emotional, and general damage in an amount according to proof.
 6         149. Tesla committed the acts alleged herein recklessly, maliciously,
 7   fraudulently, and oppressively with the wrongful intention of injuring Plaintiff, for an
 8   improper and evil motive amounting to malice (as described above), and which abused
 9   and/or prevented the existence of any conditional privilege, which in fact did not exist,
10   and with a reckless and conscious disregard of Plaintiff’s rights. All actions of Tesla and
11   each of their agents and employees herein alleged were known, ratified and approved by
12   Tesla. Plaintiff thus is entitled to recover punitive and exemplary damages from Tesla for
13   these wanton, obnoxious, and despicable acts in an amount based on the wealth and
14   ability to pay according to proof at the time of trial.
15         150. By engaging in such conduct, Tesla intended to cause, did cause and were in
16   conscious disregard of the probability of causing Plaintiff severe emotional distress of the
17   type alleged above.
18         151. As a direct, proximate and consequential result of Tesla’s wrongful conduct,
19   Plaintiff has suffered and continues to suffer great and severe emotional distress,
20   embarrassment, anxiety and humiliation all to his great monetary damage the total
21   amount of which is not yet known but will be established according to proof, plus interest
22   thereon at the legal rate.
23         152. Money damages will not make Plaintiff whole for the injury occasioned by
24   these continuing statements. Unless enjoined by this Court, these false and damaging
25   statements will continue, and Plaintiff will face a serious risk of irreparable harm to his
26   reputation and business. Despite Tesla’s publications, this is a purely private matter, of
27   no public concern, and Tesla’s statements should be enjoined.
28

                                                   39
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 43 of 45 Page ID #:913



 1                                      PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs Ji Chang Son and K.M.S., a minor by and through his
 3   Guardian ad Litem Yun Soo Oh pray for judgment against Defendant Tesla, Inc. as
 4   follows:
 5         1.     For actual, general, special, incidental, statutory, and consequential damages
 6   in an amount to be proven at trial;
 7         2.     For pre-judgement interest at the highest legal rate from the date(s) of breach
 8   through date of judgment herein in a sum to be determined according to proof;
 9         3.     For costs of suit incurred herein according to proof;
10         4.     For reasonable attorneys’ fees;
11         5.     For exemplary and punitive damages, in such sum as this court shall
12   determine to be just and proper;
13         6.     For appropriate injunctive and/or declaratory relief, including, without
14   limitation, an order that prohibits Tesla from publishing the foregoing defamatory
15   statements; and
16         7.     For such other and further relief as the Court may deem proper.
17
18                                                   Respectfully submitted,
19
     Dated: January 7, 2019                    LAW OFFICES OF YOHAN LEE
20
21                                             By: /s/ Jake Y. Jung
                                                  Jake Y. Jung
22
23                                                       Attorneys for Plaintiff
                                                         JI CHANG SON and
24                                                       Plaintiff K.M.S., a minor by and
                                                         through his
25                                                       Guardian ad Litem YUN SOO OH.
26
27
28

                                                    40
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 44 of 45 Page ID #:914



 1                                        JURY DEMAND
 2         Plaintiffs demand a trial by jury on all issues so triable.
 3
 4
     Dated: January 7, 2019                      LAW OFFICES OF YOHAN LEE
 5
 6                                               By: /s/ Jake Y. Jung
                                                    Jake Y. Jung
 7
 8                                                      Attorneys for Plaintiff
                                                        JI CHANG SON and
 9                                                      Plaintiff K.M.S., a minor by and
                                                        through his
10                                                      Guardian ad Litem YUN SOO OH.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   41
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
 Case 8:16-cv-02282-JVS-KES Document 80 Filed 01/07/19 Page 45 of 45 Page ID #:915



 1                               CERTIFICATE OF SERVICE
 2
 3
           I hereby certify that I caused the foregoing document to be served by email
 4   delivery on the party listed below:
 5
     Attorneys for Defendant
 6   Tesla, Inc.
 7   PENELOPE A. PREOVOLOS (CA SBN 87607)
     PPreovolos@mofo.com
 8   MORRISON & FOERSTER LLP
     425 Market Street
 9   San Francisco, California 94105-2482
10   Telephone: 415.268.7000
     Facsimile: 415.268.7522
11   BRIAN L. HAZEN (CA SBN 309212)
12   BHazen@mofo.com
     MORRISON & FOERSTER LLP
13   12531 High Bluff Drive
     San Diego, California 92130-2040
14   Telephone: 858.720.5100
     Facsimile: 858.720.5125
15
     SEAN GATES (CA SBN 186247)
16   SGates@charislex.com
     CHARIS LEX, P.C.
17   16 N. Marengo Avenue, Suite 300
     Pasadena, California 91101
18   Telephone: 626.508.1717
19
20   Executed on January 7, 2019, at Buena Park, California.
21   Dated: January 7, 2019                          By: /s/Jake Y. Jung
22
23                                                       Jake Y. Jung

24
25
26
27
28

                                                42
     THIRD AMENDED COMPLAINT
     Case No.: 8:16-cv-02282-JVS-KES
